Citation Nr: 0800286	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-28 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for dental trauma.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied service connection for 
the veteran's missing teeth, claimed as upper teeth knocked 
out and cracked lower tooth.  


FINDING OF FACT

The veteran suffered dental trauma to tooth number 19 and 
number 7 during the veteran's period of active military 
service.  


CONCLUSION OF LAW

Dental trauma to tooth number 19 and number 7 was incurred in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching a determination, the Board wishes to make it 
clear that it has reviewed all of the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim, and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for dental 
disabilities caused by trauma experienced in service.  
Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. § 
3.381.  As provided by VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered 
disabling conditions, but may be considered service connected 
solely for establishing eligibility for VA outpatient dental 
treatment.  38 C.F.R. § 3.381(a).  Service connection may be 
granted for a dental condition of each tooth and periodontal 
tissue shown by the evidence to have been incurred in or 
aggravated by service.  When applicable, a determination will 
be made as to whether it is due to a combat wound or other 
service trauma, or whether the veteran was interned as a 
prisoner of war (POW).  38 C.F.R. § 3.381(b).  The 
significance of finding that a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).  

Although the veteran has perfected an appeal as to a claim 
for service connection for a dental disorder, the U.S. Court 
of Appeals for Veterans Claims has specifically held that a 
claim for service connection for a dental disorder is also a 
claim for VA outpatient dental treatment.  See Mays v. Brown, 
5 Vet. App. 302 (1993).
 
One-time dental treatment is available to veterans, but 38 
C.F.R. § 3.381 limits the outpatient dental treatment 
available for treatable or replaceable missing teeth to one- 
time treatment only, unless the veteran meets certain 
criteria or there was in-service dental trauma or a combat 
dental injury.  See 38 C.F.R. § 17.161(b). 

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R.  
§ 17.161(c).  For these purposes, the term "service trauma" 
does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  VA O.G.C. Prec. Op. No. 5-97, 62 
Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) 
(2007).  

First, the Board notes that the initial rating decision 
addressed teeth #1, #2, #16, #17, #18, and #32; however, 
veteran's service record from his initial dental examination 
in October 1966 shows that teeth #1, #16, #17, and #32 were 
missing prior to service.  Such a medical report provides 
what can only be described as highly probative evidence 
against this claim.        

The Board also notes that the veteran clarified his claim and 
appeal on his Form 9, which indicated that he was seeking 
service connection for his upper front left tooth and left 
lower front tooth, both injured because of trauma while in 
service.  It appears that the veteran is referring to teeth 
#7 and #19.

Having reviewed the complete record, and giving the veteran 
the benefit of doubt, the Board finds that the veteran 
sustained trauma to teeth #7 and #19 during his period of 
active military service.  The veteran described having 
experienced trauma to his teeth when he was attacked and hit 
in the face with a bottle, or similar object, while walking 
on base.  The veteran's service medical records from March 
1967 support his allegations of trauma and indicate that the 
veteran suffered a fractured right second maxillary incisor.  
He was referred for a dental consultation.  The veteran had a 
dental consult in March 1967 and the record indicates that 
tooth #7 was fractured.  

The veteran's dental records also indicate that tooth #19 was 
in good condition until the veteran's exam immediately 
subsequent to the trauma he sustained in March 1967.  Between 
March and July 1967, the veteran's #19 tooth was extracted.  
Since it appears that the tooth was in good condition prior 
to the trauma and subsequently extracted, the Board is giving 
the benefit of the doubt to the veteran and attributing the 
extraction as a residual of the trauma.

Under the circumstances, it is clear that, during service, 
the veteran experienced trauma to teeth #7 and #19.  
Accordingly, service connection for dental trauma to those 
teeth is warranted for those teeth only, and no other dental 
trauma.

The Board finds that the service and post-service medical 
record, as a whole, would provide evidence against a finding 
of any other dental disorder associated with service, 
outweighing the veteran's lay statements earlier in this 
case.   

The Duty to Notify and Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), as the veteran 
has had ample opportunity to present evidence and argument in 
support of his appeal.  In the event any noncompliance is 
found, given the favorable disposition of the appeal, the 
Board finds that any defect in notice or assistance is not 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

ORDER

Entitlement to service connection for residuals of dental 
trauma of teeth #7 and #19 is established. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


